     Case 1:19-cv-00309-NONE-SKO Document 67 Filed 06/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
       AHKEEM DESHAVIER WILLIAMS,                        Case No. 1:19-cv-00309-NONE-SKO
 9
                          Plaintiff,                     ORDER GRANTING IN PART
10                                                       REQUEST TO CONTINUE
                                                         SETTLEMENT CONFERENCE
11             v.
                                                         (Doc. 66)
12     J. MARSH, #018609, California Highway
       Patrol,
13
                          Defendant.
14
       _____________________________________/
15

16
              This case is currently set for a settlement conference on July 9, 2020, pretrial conference
17
      on August 31, 2020, and trial on October 27, 2020. On May 1, 2020, Defendant filed a “Motion
18
      to Declare Plaintiff a Vexatious Litigant and Require Security,” (Doc. 60), and a motion for
19
      summary judgment, (Doc. 61), which remain pending.
20
              On June 9, 2020, Defendant filed a request to continue the July 9, 2020, settlement
21
      conference to “thirty days from the date the Court has issued order adjudicating Defendant Marsh’s
22
      motion to declare Plaintiff a vexatious litigant or motion for summary judgment.” (Doc. 66 at 1.)
23
      Defendant contends that the Court previously continued the settlement conference to July 9, 2020,
24
      “after dispositive motions would likely be heard[,]” and the Court should continue the settlement
25
      conference again because it will not be productive prior to dispositive motions being resolved.
26
      (See id. at 2.)
27

28
     Case 1:19-cv-00309-NONE-SKO Document 67 Filed 06/11/20 Page 2 of 2


 1            The Court finds good cause to continue the settlement conference date, but will not
 2 continue it to a date thirty days from the date of a ruling on Defendant’s motions. The Court will

 3 instead continue the settlement conference to August 27, 2020, at 11:00 a.m. The deadlines for

 4 confidential settlement statements are continued accordingly.           The Court will hold a brief
 5 telephonic discussion prior to the settlement conference on August 19, 2020, at 4:00 p.m.

 6
              To the extent the parties desire a further continuance of the settlement conference based on
 7
      the status of the pending motions, they may file a request to continue the settlement conference in
 8
      advance of the continued settlement conference date of August 27, 2020.
 9

10 IT IS SO ORDERED.

11

12
     Dated:    June 11, 2020                                      /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      2
